Citation Nr: 1029000	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of left ring finger fracture.

2.  Entitlement to a compensable evaluation for residuals of left 
wrist fracture, chronic sprain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right arm injury.

5.  Entitlment to service connection for a low back disability.

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to service connection for tinnitus, claimed as 
right ear injury.

8.  Entitlement to service connection for carpal tunnel syndrome.  

9.  Entitlement to service connection for bilateral leg syndrome.  

10.  Entitlement to service connection for a left ankle 
disability.  

11.  Entitlement to service connection for left bottom tooth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 
1982, October 1997 to February 1998, July 2003 to March 2004, and 
October 2004 to February 2006.  She served in Kuwait from January 
2005 to January 2006 and is a Persian Gulf veteran.  See 
38 C.F.R. § 3.317(d) (2009).  She also had additional Reserve 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2010, a hearing was held before the undersigned sitting 
at the RO.  At that time, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).  

The issues of entitlement to an initial compensable evaluation 
for residuals of a left ring finger fracture; entitlement to a 
compensable evaluation for residuals of left wrist fracture; 
entitlement to service connection for migraine headaches; 
entitlement to service connection for left ankle disability; and 
entitlement to service connection for left bottom tooth are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably existed prior to the 
Veteran's periods of active duty beginning in July 2003 and 
October 2004; however, there is no clear and unmistakable 
evidence that it was not aggravated during active service.  

2.  The preponderance of the evidence is against finding that the 
Veteran has a current right arm disability that is related to 
active military service or events therein; there is no evidence 
of right arm arthritis manifested to a compensable degree within 
one year following discharge from service.  

3.  The preponderance of the evidence is against finding a 
currently diagnosed low back disability; there is affirmative 
evidence that an undiagnosed illness manifested by low back pain 
was not incurred during service in Kuwait.  

4.  Service records document complaints of ringing in the ears 
during deployment and the Veteran has provided competent lay 
testimony regarding continuing symptoms.  

5.  The preponderance of the evidence is against finding a 
confirmed diagnosis of carpal tunnel syndrome; there is 
affirmative evidence that an undiagnosed illness manifested by 
pain or neurologic signs and symptoms related to the wrists was 
not incurred during service in Kuwait.  

6.  The preponderance of the evidence is against finding that the 
Veteran has a currently diagnosed disability of the bilateral 
legs that is related to active military service or events 
therein; there is affirmative evidence that an undiagnosed 
illness manifested by pain or neurologic signs and symptoms 
related to the bilateral legs was not incurred during service in 
Kuwait.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).  

2.  Service connection for a right arm disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.  

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317.  

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

5.  Service connection for carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303, 3.317.  

6.  Service connection for bilateral leg syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303, 3.317.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In May 2007, prior to the decision on appeal, the RO sent the 
Veteran a letter advising her of the evidence needed to 
substantiate claims of service connection for right arm injury, 
low back pain, carpal tunnel syndrome, and bilateral leg 
condition, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  This letter also provided notice as to how disability 
ratings and effective dates are determined.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains service treatment records, VA medical 
center records, and private records.  The Veteran was provided a 
VA examination in October 2007.  On review, the Board finds the 
examination adequate and has determined no basis for further 
examination or medical opinion with regard to the claims decided 
herein.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As explained below, this decision grants entitlement to service 
connection for hypertension and for tinnitus, claimed as a right 
ear injury.  Therefore, a detailed explanation of how VA complied 
with the VCAA is not necessary regarding these issues.  

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  A preexisting injury or disease will be considered to 
have been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty for training during which the individual concerned 
was disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2009).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection will also be presumed for certain chronic 
diseases, including hypertension and arthritis, if manifest to a 
compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309.

Additionally, service connection can be established for a Persian 
Gulf veteran who exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Compensation shall not be paid under these provisions if there is 
(1) affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
a veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of a veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In cases where the disease or injury at issue is not noted on an 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 
16, 2003).  

In determining whether a condition preexisted service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Hypertension

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for hypertension.  She reported that her 
disability began in July 2003.  In November 2007, the RO denied 
the claim, finding that hypertension existed prior to service and 
that there was no evidence that the condition permanently 
worsened as a result of service.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.  

In her January 2008 notice of disagreement, the Veteran denied a 
history of hypertension prior to service.  She asserted that her 
hypertension was aggravated by being deployed on two occasions.  
At the March 2010 hearing, the Veteran testified that she has had 
hypertension for about five or six years.  She reported that in 
2003 her blood pressure was very high and she needed medication 
to bring it down.  It was her understanding that she would be 
getting out on a medical discharge but when she tried to retire, 
they sent her to the next war.  

On VA examination in October 2007, the Veteran gave a history of 
hypertension since 2002.  The examiner indicated that she had 
severe hypertension that was uncontrolled under her current 
medications.  Subsequent VA records show continued treatment for 
hypertension and difficulties controlling the same.  A note dated 
in June 2009 includes an assessment of uncontrolled hypertension.  
Another note dated in February 2010 includes an assessment of 
refractory hypertension.  

Records associated with the Veteran's first and second periods of 
service do not show any treatment for or diagnosis of 
hypertension, and there is no evidence of hypertension manifested 
to a compensable degree within one year following discharge from 
either of these periods of service.  

On review, it does not appear that the Veteran was afforded a 
physical examination prior to entering service in July 2003 or 
October 2004.  As hypertension was not noted, the Veteran is 
entitled to the presumption of soundness.  The Board observes 
that a pre-deployment health assessment was conducted in August 
2003, after entry onto active duty.  At that time, the Veteran 
denied any medical problems and she was considered deployable.  

As to whether the presumption of soundness has been rebutted, the 
Board finds that there is clear and unmistakable evidence that 
the Veteran had hypertension prior to both her third and fourth 
periods of service.  Indeed, a July 2002 private emergency room 
record indicates that the Veteran was seen with complaints of a 
headache.  At that time, she reported a history of being on blood 
pressure medicines, which was stopped after about two weeks by 
her primary care physician.  The diagnosis was migraine headache 
with history of hypertension.  A private emergency room record 
dated in November 2002 reflects complaints of abdominal pain, and 
the examiner noted that the Veteran was known to have 
hypertension.  Additionally, reserve records show that the 
Veteran was seen in the emergency room in March 2003 with 
complaints of a headache.  A history of hypertension was 
documented and it was noted that she was on Norvasc.  A July 2003 
record from the Veteran's private physician indicates that the 
Veteran was going on active military duty and needed a 90 day 
prescription for blood pressure medications faxed.  

The foregoing constitutes clear and unmistakable evidence that 
hypertension preexisted the Veteran's period of active service 
that began in 2003.  As noted above, however, the Board can 
conclude that the presumption has been rebutted only if there is 
also clear and unmistakable evidence that the condition was not 
aggravated by service.  Here, the Board finds no such evidence.  

In making this determination, the Board observes that service 
treatment records show frequently elevated blood pressure 
readings and difficulties controlling hypertension.  For example, 
on November 1, 2004, the Veteran's blood pressure was 165/104.  
Medication was changed to Lisinopril.  A note dated November 11, 
2004, indicates that blood pressure was still too high and 
Lisinopril was increased.  Note dated December 8, 2004 indicates 
that Inderal was discontinued and Norvasc was prescribed.  In 
February 2005, it was noted that blood pressure control was 
acceptable as gauged by home readings.  However, in October 2005, 
it was noted that hypertension was minimally controlled with 
Norvasc.  HCTZ was added and the physician was considering 
increasing Norvasc at the next visit.  In November 2005, Norvasc 
was increased to 10 mg a day in an attempt to control blood 
pressure.  At that time, the Veteran was placed on a temporary 
profile for high blood pressure.  A clinical record dated in 
January 2006 indicates that the Veteran's medications were 
altered at her last visit.  Norvasc was lowered to 5 mg a day and 
Altace was added.  

Additionally, various lay statements from individuals serving 
with the Veteran during deployment indicate that she went to sick 
call on multiple occasions for her blood pressure and that she 
was forced to rest or be excused from work and others had to 
fulfill her duties.  

In light of the evidence of increased symptomatology during 
service, such as the need for frequent treatment and medication 
adjustments, the Board cannot conclude that the evidence 
"clearly and unmistakably" (i.e., undebatably) refutes a 
finding of aggravation.  Thus, the presumption of soundness is 
not rebutted. 

Accordingly, and because the Veteran was treated for hypertension 
during active service and continues to have hypertension, the 
claim of service connection is granted, based on in-service 
treatment.  

Right arm injury

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for a right arm injury.  She reported that the 
injury had its onset in July 2003.  In November 2007, the RO 
denied the claim, finding that there was no evidence that this 
condition began in or was caused by her service.  It was noted 
that service records were silent for any complaints, treatment or 
diagnosis of any right arm condition in service.  The Veteran 
disagreed with this decision and subsequently perfected this 
appeal.  

In her January 2008 notice of disagreement, the Veteran reported 
that her right arm injury occurred on active duty due to her M16 
butting against her shoulder.  He reported sharp pain in the 
right shoulder to the tips of her fingers.  At the March 2010 
hearing, she testified that her right arm injury was due to 
weapons qualifications, physical fitness training, and lifting 
100 pound bags of mail.  She reported that she was diagnosed with 
a rotator cuff tear in 2004.  In a corresponding statement, she 
reported that her shoulder injury was described as a right arm 
injury and that her military service caused this injury and 
aggravated and worsened the injury, ultimately causing a torn 
rotator cuff.  

Service records do not show treatment for a right arm injury or 
right upper extremity disability.  

VA primary care note dated in January 2007 indicates the Veteran 
was seen with a chief complaint of right arm pain.  She reported 
a two-month history of right arm pain located in the right 
shoulder with radiation down the arm to the fingertips.  She 
denied any trauma.  Assessment was right arm pain, bony vs. 
ligamentous injury.  X-rays of the right shoulder showed no bony 
abnormality.  

The Veteran underwent a VA examination in October 2007.  The 
examiner noted that the Veteran was there for evaluation of 
bilateral shoulder condition, most likely secondary to rotator 
cuff injury.  An MRI showed pan labral tear and AC joint 
degeneration in the right shoulder.  

VA records show the Veteran presented in December 2007 with 
complaints of pain in the right upper extremity.  At that time, 
she reported spontaneous onset of pain about one year ago.  
Impression was right upper extremity pain, non-focal; consider 
reflex sympathetic dystrophy.  

The Veteran underwent a private neurological evaluation for right 
arm pain in January 2008.  At that time, she reported pain in her 
right arm for about two years.  Impression included right 
shoulder and arm pain.

In March 2008, the Veteran underwent a right shoulder MRI for 
chronic severe upper extremity pain.  The impression was atrophy 
of the supraspinatus and infraspinatus muscles with early 
degenerative arthritis of the glenohumeral joint.  There was 
degeneration of the cartilaginous labrum with fragmentation and 
small perilabral cysts, as well as atrophy with probable 
tendinosis of the subscapularis muscle.  

The Veteran underwent a pain clinic consult in June 2008.  It was 
noted that she had chronic right shoulder pain from rotator cuff 
tear complicated with reflex sympathetic dystrophy of the right 
upper extremity, now worse because of right wrist fracture in 
February 2008.  The assessment included chronic intractable pain 
of right upper extremity and reflex sympathetic dystrophy right 
upper extremity.  

An orthopedic consult dated in July 2008 notes the Veteran's 
complaints of right shoulder pain since December 2007 that 
radiates down the arm into the hand.  She denied any trauma to 
the shoulder except for firing her weapon in the military.  
Assessment was right shoulder pain.

On review, evidence of record shows a current right arm/upper 
extremity disability.  Service connection, however, requires that 
such disability be related to active military service or events 
therein.  As discussed, there is no evidence of right arm injury 
or chronic upper extremity disability during any period of active 
service.  

The Board acknowledges the Veteran's contentions that she injured 
her arm during military service.  The Veteran is competent to 
report an in-service right arm injury and continuing symptoms of 
right arm pain.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  Notwithstanding, the Board does not 
find the Veteran's reports supported by the overall evidence of 
record.  In making this determination, it is observed that the 
Veteran was not seen for right arm pain until approximately 
January 2007, and at that time, reported a two-month history of 
right arm pain without trauma.  This weighs against a finding of 
in-service onset.  Moreover, in numerous in-service reports of 
medical history, the Veteran failed to raise any complaints of 
right arm pain, further weighing against his current contentions 
of continuous symptoms.

In summary, evidence of record does not show that the Veteran has 
a current right arm disability that is related to active military 
service or events therein.  Furthermore, there is no evidence of 
right arm/upper extremity arthritis manifested to a compensable 
degree within one year following discharge from service.  
Therefore, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

Low back disability

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for lower back pain.  She reported that such 
pain began in July 2003.  In November 2007, the RO denied the 
claim, finding no currently diagnosed back condition.  The 
Veteran disagreed with this decision and subsequently perfected 
this appeal.  

At his hearing, the Veteran testified that, to her recollection, 
she first experienced back pain in 2003 while performing physical 
fitness exercises.  She reported that after discharge she went to 
VA.  She further testified that she had worse problems and wore a 
back brace during her last tour of duty.  

An active duty service record dated in October 2003 indicates 
complaints of low back pain radiating down the right leg for 11/2 
days.  The assessment was low back pain and right foot pain.  The 
Veteran reported back pain on post-deployment questionnaires 
completed in September 2005, October 2005, and June 2006.  

On VA examination in October 2007, the Veteran reported a history 
of low back pain since 2000.  Objectively, findings were normal, 
as was an MRI.  

VA x-rays of the lumbosacral spine taken in June 2008 showed no 
significant degenerative change or acute abnormality.  An MRI of 
the lumbar spine taken in December 2008 was normal.  

In January 2009, the Veteran was seen for a VA physical therapy 
consult.  She reported the insidious onset of low back pain in 
2003 without relief since that time.  On examination, range of 
motion was reduced.  Subsequent note indicates a diagnosis of 
lumbago, which is low back pain.  The Veteran was issued a firm 
density lumbar roll.

As detailed above, the evidence of record shows complaints of low 
back pain during active duty in 2003 and the Veteran has reported 
symptoms continuing to date.  The Board acknowledges that the 
Veteran is competent to report symptoms of low back pain.  See 
Charles.  However, the evidence of record does not show a 
currently diagnosed low back disability.  As discussed above, 
both MRI and x-ray testing of the lumbar spine was normal.  The 
Board acknowledges the assessment of lumbago, but notes that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service 
connection is not warranted.  

Having determined that there is no evidence of currently 
diagnosed lumbar spine disability and observing that joint pain 
may be a manifestation of undiagnosed illness, the Board has 
considered whether 38 C.F.R. § 3.317 is for application.  The 
Veteran has not claimed disability related to undiagnosed illness 
and has clearly dated the onset of her low back pain to her 
period of active duty beginning in 2003, which is prior to her 
service in Kuwait.  Thus, there is affirmative evidence that an 
undiagnosed illness manifested by back pain was not incurred 
during active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(c).  

For the above reasons, the preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.  

Tinnitus (claimed as right ear injury)

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for a right "ears" injury.  In November 
2007, the RO denied the claim, finding that there was no evidence 
that a right ear injury began in or was caused by service.  The 
Veteran disagreed with this decision and subsequently perfected 
this appeal.  

In her January 2008 notice of disagreement, the Veteran reported 
that she has constant ringing in her ear and lots of pain.  She 
noted that there are times when she has to wear cotton in her 
ears or put pressure on her ears to stop the constant ringing.  
At the March 2010 hearing, the Veteran testified that she was 
exposed to various loud noises during service.  The Veteran 
agreed that "ringing in the ears" was an accurate description 
of what her symptoms were.  She indicated that it was in both 
ears and denied any drainage.  She testified that she had ringing 
in her ears when she was in Kuwait.  

The Board observes that the claim was certified on appeal as 
entitlement to service connection for a right ear injury.  On 
review and considering the Veteran's statements and testimony, it 
appears that she is seeking entitlement to service connection for 
tinnitus (ringing in the ears), bilaterally.  As such, the Board 
has recharacterized the issue as stated above.  In light of the 
favorable decision to grant service connection and the absence of 
any additional right ear injury claimed, the Veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Post-deployment questionnaires dated in September 2005, October 
2005, and June 2006 document complaints of ringing in the ears 
during deployment and at that time.    

VA records show that the Veteran called primary care in February 
2009 and reported that she had ringing in her ears for many 
years, and she thought it might be worsening.  The Veteran 
underwent an audiology consult in March 2009.  She reported 
bilateral tinnitus in both ears for years, but that it was 
periodic.  She stated that in the last month, the tinnitus had 
become constant.  She reported a history of military noise 
exposure during service from 1981 to 2006, and denied 
occupational or recreational noise exposure.  

In sum, the Veteran reported ringing in her ears during active 
military service and continuing to date.  The Board acknowledges 
that the record does not show a confirmed diagnosis of tinnitus 
related to active military service.  Tinnitus, however, is a 
disability that lends itself to lay observation.  See Charles.  
Additionally, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Considering the evidence of record and resolving any reasonable 
doubt in the Veteran's favor, service connection for tinnitus is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

Carpal tunnel syndrome

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for carpal tunnel syndrome.  In November 2007, 
the RO denied the claim, noting an absence of a currently 
diagnosed condition.  The Veteran disagreed with this decision 
and subsequently perfected this appeal.  

In her January 2008 notice of disagreement, the Veteran reported 
that her carpal tunnel started in the military when her finger 
was broken and she subsequently did administrative clerical work.  
At the hearing, she testified that she was the acting first 
sergeant in a postal unit and did considerable lifting and 
typing.  She testified that she had not been diagnosed with 
carpal tunnel syndrome, but the treatment providers did not know 
exactly what it was.  She noticed pain in 2003 or 2004.  

Service treatment records do not show treatment for, 
manifestations of, or a diagnosis of carpal tunnel syndrome.  

On VA examination in October 2007, the Veteran reported a history 
of pain getting worse since 2003.  She described pain in her 
wrist radiating down her arm.  The examiner noted that there were 
no physical findings suggestive of carpal tunnel syndrome.  The 
EMG was normal and physical examination was within normal limits.  

VA records show that the Veteran underwent additional nerve 
conduction studies in September 2009 to rule out carpal tunnel 
syndrome.  At that time, she reported pain and stiffness in the 
fingers and thumb of her left hand and noted that the pain 
radiates up her forearm.  The impressions were normal nerve 
conduction study of the left upper limb, and no evidence of 
carpal tunnel syndrome. Although not clinically suspected, the 
study did not rule out cervical radiculopathy.

On review, the record does not show a confirmed diagnosis of 
carpal tunnel syndrome.  Thus, service connection for carpal 
tunnel syndrome is not warranted.  See Brammer.  

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), in which the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application. Accordingly, the lay statements do not here serve to 
establish any diagnosis and, as stated above, the claim must be 
denied. 

As noted, the Appellant is a Persian Gulf veteran.  Having 
determined that there is no evidence of currently diagnosed 
carpal tunnel syndrome and observing that neurologic signs and 
symptoms and joint pain may be manifestations of undiagnosed 
illness, the Board has considered whether 38 C.F.R. § 3.317 is 
for application.  The Veteran has not claimed disability related 
to undiagnosed illness and has clearly dated the onset of claimed 
carpal tunnel syndrome prior to her service in Kuwait.  Thus, 
there is affirmative evidence that an undiagnosed illness 
manifested by neurologic signs or symptoms in the wrists was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(c).  

Regarding joint pain, the Board observes that the Veteran is 
already service-connected for residuals of a left wrist fracture.  
She suffered a right wrist fracture in 2008, after discharge from 
active duty, with a subsequent diagnosis of reflex sympathetic 
dystrophy.   

Bilateral leg syndrome

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for bilateral leg syndrome.  She reported on 
onset of disability in July 2003.  In November 2007, the RO 
denied the claim, finding that she was treated only once during 
service and that post-service VA examination findings were 
normal.  The Veteran disagreed with this decision and 
subsequently perfected this appeal.  

In her January 2008 notice of disagreement, the Veteran stated 
that the bilateral leg injury occurred in the military.  She 
indicated that lying out in the field daily, weapons exercises, 
and the cold damp weather all contributed to the problem.  At her 
hearing, she testified that she first experienced problems around 
2003 and was lying in bed with constant sharp burning pains in 
her legs.  She added that she continued to experience problems 
during her next tour.  She indicated that the doctors were still 
not sure of the diagnosis.  

A review of service treatment records for the Veteran's initial 
two periods of active duty does not show any chronic disability 
of the lower extremities.

Private medical records dated in October and December 2001 
indicate diagnoses of reflex sympathetic dystrophy lower 
extremity and complex regional pain syndrome, left lower 
extremity, respectively.  These diagnoses appear related to a 
September 2001 left ankle fracture.  

In November 2003, the Veteran was seen with complaints of 
shooting pain from the right hip to the right foot, of 2 days' 
duration.  She had been seen in October for the same pain.   The 
assessment was right leg pain of unclear etiology.  Sciatic pain 
and possible piriformis inflammation was noted.  Physical therapy 
record dated the same day indicates the Veteran was seen with 
complaints of right lower extremity pain.  The assessment was 
piriformis syndrome right lower extremity.  A treatment report 
dated approximately one week later indicates that the Veteran was 
taking ibuprofen for leg pain.  

On VA examination in October 2007, the Veteran reported soreness 
in her thigh.  She also had difficulty laying on it for a long 
period.  This problem had been ongoing since 2003.  She described 
the pain as severe.  Physical examination was within normal 
limits.  There was no swelling and no distended veins.  Motor 
strength was 5/5.  The examiner indicated that the examination 
was within normal limits and that there were no abnormal 
findings.  

The Board acknowledges the Veteran's in-service complaints and 
treatment related to reported leg pain.  The evidence of record, 
however, does not show a currently diagnosed disability of the 
bilateral legs that is related to her in-service complaints.  
Moreover, the criteria for the Veteran's statements to satisfy 
the requirement of a diagnosis per Jandreau have not here been 
met.  

The Board acknowledges the Veteran's testimony that the doctors 
are not sure what the diagnosis is and has considered whether the 
undiagnosed illness provisions are for application.  Again, the 
Veteran has not claimed disability related to undiagnosed illness 
and has clearly dated the onset of her bilateral leg pain to her 
service beginning in July 2003, which is prior to her service in 
Kuwait.  Thus, there is affirmative evidence that an undiagnosed 
illness manifested by pain or neurologic signs and symptoms 
related to the bilateral legs was not incurred during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  
 
The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to service connection for hypertension is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.
  
Entitlement to service connection for right arm injury is denied.

Entitlement to service connection for a low back disability is 
denied.  

Entitlement to service connection for tinnitus, claimed as a 
right ear injury, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.
 
Entitlement to service connection for carpal tunnel syndrome is 
denied.

Entitlement to service connection for bilateral leg syndrome is 
denied.  


REMAND

With respect to the remaining issues on appeal, the Board has 
determined that additional development is required.  

Regarding the claims of entitlement to increased rating for 
residuals of a left ring finger fracture and residuals of a left 
wrist fracture, the Veteran most recently underwent a VA 
examination in October 2007.  At the March 2010 hearing, she 
reported constant sharp pain in her left wrist and described 
various limitations, such as difficulty turning a knob, opening 
doors, washing dishes, and washing and combing her hair.  
Regarding her left ring finger, she testified that the pain is a 
10/10 and that she is unable to use her finger at all.  She 
indicated that it was basically in a fixed position.  

Considering the Veteran's testimony regarding increased 
symptomatology and functional impairment, as well as the length 
of time since VA examination, the Board finds that additional 
examination is necessary.  See 38 C.F.R. § 3.327 (2009); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of record 
does not reflect the current state of the Veteran's disability, a 
VA examination must be conducted).

With respect to the claim of service connection for migraine 
headaches, the Veteran has reported that migraines began on 
active duty and still persist.  At the March 2010 hearing, the 
Veteran testified that she had constant migraines beginning in 
approximately 2003.  

On review, there is no evidence of chronic migraines during the 
Veteran's first two periods of active duty.  An examination 
noting migraines at the time of entry onto active duty in July 
2003 and October 2004 is not of record and therefore, the 
presumption of soundness applies.  38 C.F.R. § 3.304. 

In reviewing the claims file, private medical records clearly and 
unmistakably show that migraine headaches existed prior to the 
Veteran's third and fourth periods of active duty.  Specifically, 
a record dated in October 2001 indicates that she was on 
Propanolol every day and Midrin as needed for migraine headaches.  
Another record dated in April 2003 indicates the Veteran had 
frequent migraines and had already tried Maxalt and Imitrex.  
Therefore, the relevant inquiry is 
whether there is clear and unmistakable evidence that migraine 
headaches were not aggravated during active military service.  In 
this regard, a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 
1153 (West 2002).  

Active duty records beginning in July 2003 show continued 
treatment for migraine headaches.  On post-deployment 
questionnaire dated in September 2005, the Veteran reported 
increased migraines.  However, the medical opinions of record do 
not adequately address the aggravation question.  Indeed, a 
January 2008 statement from a VA neurologist clearly contains 
misstatements of fact with respect to the Veteran's history of 
medication use.  Therefore, an additional medical opinion is 
needed to determine whether the presumption of soundness has been 
rebutted.  38 C.F.R. § 3.159(c)(4).   

Turning to the left ankle claim, there is no evidence of chronic 
left ankle disability during the Veteran's first two periods of 
active duty.  Examinations noting a chronic left ankle disability 
at the time of entry on to active duty in July 2003 and October 
2004 are not of record and therefore, the presumption of 
soundness applies.  38 C.F.R. § 3.304. 

A March 2002 private medical statement indicates that the Veteran 
injured her left ankle in September 2001.  She had an ankle 
sprain with avulsion fractures off the fibula.  She subsequently 
developed reflex sympathetic dystrophy or more appropriately 
called a complex regional pain syndrome.  She was treated and 
responded quite nicely.  She was, however, left with decreased 
strength and lack of flexibility in her foot and ankle.  The 
physician did not believe that she would be able to perform the 
running part of her physical training.  

In July 2002, the Veteran was given a permanent profile (no 
running or prolonged walking) due to left ankle pain.  

On February 15, 2005, the Veteran was seen for pain in the left 
ankle.  She reported that she twisted her ankle at work on the 
13th and her ankle was tingling and painful.  Objectively, there 
was no swelling and the left ankle was mildly tender over the 
medial malleolus.  There was good range of motion without pain.  
She was given a temporary profile to wear sneakers until ankle 
pain decreased to allow her to wear boots again.  On February 23, 
2005, the Veteran was seen again with complaints of left ankle 
pain.  It was noted that she had a history of a prior left ankle 
sprain in 2001 with difficulty recovering, including reflex 
sympathetic dystrophy.  This improved after 1 year and she 
returned to full work duty.  She recently reinjured her left 
ankle, but there was no significant improvement over the last 
week.  Assessment was status post left ankle sprain.  In March 
2005, she was given a temporary profile for a severe sprained 
ankle.  It was noted that she already had a permanent profile for 
running.  

The Veteran underwent a VA examination in October 2007.  The 
examiner noted that physical examination of the left ankle was 
within normal limits and there was no anatomic finding indicating 
an injury.  X-ray showed posttraumatic changes at the collateral 
ligament insertion; no acute osseous abnormality was seen.  This 
could be signs and symptoms of reflex sympathetic dystrophy since 
no other finding was discovered to explain her symptoms.  The 
examiner further stated:

The veteran's findings (are) likely related 
to her in-service injury.  There was no 
finding to suggest arthritis, cannot 
comment on the progression as to whether 
her military service had affected her ankle 
condition without resorting to mere 
speculation since x-ray findings was 
benign.  

Evidence of record indicates the Veteran suffered a left ankle 
injury in 2001 with resulting reflex sympathetic 
dystrophy/complex regional pain syndrome.  Notwithstanding, 
evidence also suggests that she improved following this injury 
and thus, it is unclear whether a chronic left ankle disability 
preexisted her periods of service beginning in July 2003 and 
October 2004.  The medical opinion of record does not adequately 
address the information needed to determine whether the 
presumption of soundness has been rebutted and the Board finds 
that additional examination is needed.  38 C.F.R. § 3.159(c)(4).  

Finally, regarding the claim of service connection for a bridge 
of the left bottom tooth, the Board notes that a claim for 
service connection is also considered to be a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  In the November 2007 rating decision on appeal, the RO 
advised the Veteran that if she wished to claim dental treatment, 
she should apply at a VA medical facility.  On review, it is 
unclear whether the Veteran applied for VA treatment following 
discharge from her last period of active service and if so, what 
the outcome of the claim was.  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla. 
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  Otherwise, 
a veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  38 C.F.R. §§ 3.381, 
17.161 (2009).

In her January 2008 notice of disagreement, the Veteran reported 
that she was having pain in her tooth ever since she got the 
bridge.  She reported that a root canal became infected and they 
had to pull her tooth out and replace it with a bridge.  She 
indicated she was having constant aching pain that was worsening.  
At her hearing, the Veteran testified that the root canal 2004 
had been performed at the VA facility in Columbus.  She denied 
any dental trauma.  In a corresponding statement, she reported 
that the tooth was pulled in Kuwait.  She indicated that her gums 
bleed and she has swelling of the lower jaw, which she thinks is 
related to the bridge.  

VA dental records dated in June 2004 indicate that the Veteran 
was seen as a category 10-Class II.  (Thus, it appears that the 
Veteran received VA dental treatment following discharge from her 
third period of active service).  The Veteran was complaining 
that the tooth associated with the root canal hurt.  X-rays 
revealed slight overfill of the root canal tooth #19.  It was 
noted that they could attempt to redo the root canal or extract.  
They were supposed to finalize the treatment plan after perio 
depths were taken.  It is unclear whether further VA dental 
treatment was accomplished and thus additional VA dental records, 
if any, should be obtained.  38 C.F.R. § 3.159(c)(2).

A Memorandum for Command dated in August 2004 indicates the 
Veteran underwent an annual dental examination and was eligible 
for duty.  

A June 2006 statement from Major J. H. indicates that the Veteran 
was treated at a Kuwaiti dental clinic to obtain a bridge for the 
lower tooth in the summer to early fall of 2005.  He reported 
that they had to appeal to the ASG-Kuwait Command Sergeant Major 
so that he could authorize the treatment at the dental clinic.  
The dental staff had apparently refused to treat the Veteran for 
her missing tooth.  

On review, it is unclear exactly when, where, and under what 
circumstances the root canal and subsequent extraction were 
performed.  Further, the claims file does not contain records 
regarding the reported appeal and dental treatment in Kuwait.  
Additional relevant records should thus be requested.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to evaluate 
the service-connected residuals of left 
wrist fracture and the  residuals of left 
ring finger fracture.  The claims folder 
and a copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating disabilities of the fingers and 
wrist, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of left ring finger 
and left wrist disability.  A complete 
rationale for any opinions expressed must 
be provided.  

2.	The RO/AMC should schedule the Veteran for 
a VA neurological examination to assess 
the nature and etiology of her migraine 
headaches.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  

The examiner is advised that clear and 
unmistakable evidence shows that migraine 
headaches preexisted the Veteran's periods 
of active duty beginning in July 2003 and 
October 2004.  The examiner is requested 
to opine whether there is clear and 
unmistakable evidence to show that 
migraine headaches were not aggravated 
during her periods of active duty from 
July 2003 to March 2004 and from October 
2004 to February 2006.  The term 
"aggravation" means an increase in 
disability during active service beyond 
the natural progress of the preexisting 
condition.  The examiner is requested to 
provide a complete rationale for any 
opinion offered. 

3.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to assess the 
nature and etiology of her left ankle 
disability.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  

	The examiner is requested to opine whether 
clear and unmistakable evidence shows that 
a chronic left ankle disability preexisted 
the Veteran's periods of active duty 
beginning in July 2003 and October 2004.  

If the examiner determines that a chronic 
left ankle disability did not preexist, 
he/she is requested to opine whether any 
current left ankle disability is at least 
as likely as not related to the February 
2005 in-service left ankle injury.  In 
making this determination, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  

THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of left ring finger fracture.

2.  Entitlement to a compensable evaluation for residuals of left 
wrist fracture, chronic sprain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right arm injury.

5.  Entitlment to service connection for a low back disability.

6.  Entitlement to service connection for migraine headaches.  

7.  Entitlement to service connection for tinnitus, claimed as 
right ear injury.

8.  Entitlement to service connection for carpal tunnel syndrome.  

9.  Entitlement to service connection for bilateral leg syndrome.  

10.  Entitlement to service connection for a left ankle 
disability.  

11.  Entitlement to service connection for left bottom tooth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to April 
1982, October 1997 to February 1998, July 2003 to March 2004, and 
October 2004 to February 2006.  She served in Kuwait from January 
2005 to January 2006 and is a Persian Gulf veteran.  See 
38 C.F.R. § 3.317(d) (2009).  She also had additional Reserve 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 2010, a hearing was held before the undersigned sitting 
at the RO.  At that time, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2009).  

The issues of entitlement to an initial compensable evaluation 
for residuals of a left ring finger fracture; entitlement to a 
compensable evaluation for residuals of left wrist fracture; 
entitlement to service connection for migraine headaches; 
entitlement to service connection for left ankle disability; and 
entitlement to service connection for left bottom tooth are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Hypertension clearly and unmistakably existed prior to the 
Veteran's periods of active duty beginning in July 2003 and 
October 2004; however, there is no clear and unmistakable 
evidence that it was not aggravated during active service.  

2.  The preponderance of the evidence is against finding that the 
Veteran has a current right arm disability that is related to 
active military service or events therein; there is no evidence 
of right arm arthritis manifested to a compensable degree within 
one year following discharge from service.  

3.  The preponderance of the evidence is against finding a 
currently diagnosed low back disability; there is affirmative 
evidence that an undiagnosed illness manifested by low back pain 
was not incurred during service in Kuwait.  

4.  Service records document complaints of ringing in the ears 
during deployment and the Veteran has provided competent lay 
testimony regarding continuing symptoms.  

5.  The preponderance of the evidence is against finding a 
confirmed diagnosis of carpal tunnel syndrome; there is 
affirmative evidence that an undiagnosed illness manifested by 
pain or neurologic signs and symptoms related to the wrists was 
not incurred during service in Kuwait.  

6.  The preponderance of the evidence is against finding that the 
Veteran has a currently diagnosed disability of the bilateral 
legs that is related to active military service or events 
therein; there is affirmative evidence that an undiagnosed 
illness manifested by pain or neurologic signs and symptoms 
related to the bilateral legs was not incurred during service in 
Kuwait.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).  

2.  Service connection for a right arm disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.  

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317.  

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303.  

5.  Service connection for carpal tunnel syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303, 3.317.  

6.  Service connection for bilateral leg syndrome is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A; 
38 C.F.R. §§ 3.159, 3.303, 3.317.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and, (3) that the 
claimant is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In May 2007, prior to the decision on appeal, the RO sent the 
Veteran a letter advising her of the evidence needed to 
substantiate claims of service connection for right arm injury, 
low back pain, carpal tunnel syndrome, and bilateral leg 
condition, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  This letter also provided notice as to how disability 
ratings and effective dates are determined.  

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains service treatment records, VA medical 
center records, and private records.  The Veteran was provided a 
VA examination in October 2007.  On review, the Board finds the 
examination adequate and has determined no basis for further 
examination or medical opinion with regard to the claims decided 
herein.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As explained below, this decision grants entitlement to service 
connection for hypertension and for tinnitus, claimed as a right 
ear injury.  Therefore, a detailed explanation of how VA complied 
with the VCAA is not necessary regarding these issues.  

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  A preexisting injury or disease will be considered to 
have been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306(a).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during which 
the individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period of 
inactive duty for training during which the individual concerned 
was disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2009).

The term "active duty for training" is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any State.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term "inactive duty 
for training" means, inter alia, duty other than full-time duty 
prescribed for Reserves or the National Guard of any State.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection will also be presumed for certain chronic 
diseases, including hypertension and arthritis, if manifest to a 
compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309.

Additionally, service connection can be established for a Persian 
Gulf veteran who exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Compensation shall not be paid under these provisions if there is 
(1) affirmative evidence that an undiagnosed illness was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred between 
a veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or (3) if there is affirmative 
evidence that the illness is the result of a veteran's own 
willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 
3.317(c).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In cases where the disease or injury at issue is not noted on an 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 
16, 2003).  

In determining whether a condition preexisted service, the 
Veteran's medical history, accepted medical principles, evidence 
regarding the basic character, origin and development of the 
condition, and lay and medical evidence concerning the inception, 
development and manifestations of the condition must be 
considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 
Vet. App. 390, 396 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Hypertension

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for hypertension.  She reported that her 
disability began in July 2003.  In November 2007, the RO denied 
the claim, finding that hypertension existed prior to service and 
that there was no evidence that the condition permanently 
worsened as a result of service.  The Veteran disagreed with this 
decision and subsequently perfected this appeal.  

In her January 2008 notice of disagreement, the Veteran denied a 
history of hypertension prior to service.  She asserted that her 
hypertension was aggravated by being deployed on two occasions.  
At the March 2010 hearing, the Veteran testified that she has had 
hypertension for about five or six years.  She reported that in 
2003 her blood pressure was very high and she needed medication 
to bring it down.  It was her understanding that she would be 
getting out on a medical discharge but when she tried to retire, 
they sent her to the next war.  

On VA examination in October 2007, the Veteran gave a history of 
hypertension since 2002.  The examiner indicated that she had 
severe hypertension that was uncontrolled under her current 
medications.  Subsequent VA records show continued treatment for 
hypertension and difficulties controlling the same.  A note dated 
in June 2009 includes an assessment of uncontrolled hypertension.  
Another note dated in February 2010 includes an assessment of 
refractory hypertension.  

Records associated with the Veteran's first and second periods of 
service do not show any treatment for or diagnosis of 
hypertension, and there is no evidence of hypertension manifested 
to a compensable degree within one year following discharge from 
either of these periods of service.  

On review, it does not appear that the Veteran was afforded a 
physical examination prior to entering service in July 2003 or 
October 2004.  As hypertension was not noted, the Veteran is 
entitled to the presumption of soundness.  The Board observes 
that a pre-deployment health assessment was conducted in August 
2003, after entry onto active duty.  At that time, the Veteran 
denied any medical problems and she was considered deployable.  

As to whether the presumption of soundness has been rebutted, the 
Board finds that there is clear and unmistakable evidence that 
the Veteran had hypertension prior to both her third and fourth 
periods of service.  Indeed, a July 2002 private emergency room 
record indicates that the Veteran was seen with complaints of a 
headache.  At that time, she reported a history of being on blood 
pressure medicines, which was stopped after about two weeks by 
her primary care physician.  The diagnosis was migraine headache 
with history of hypertension.  A private emergency room record 
dated in November 2002 reflects complaints of abdominal pain, and 
the examiner noted that the Veteran was known to have 
hypertension.  Additionally, reserve records show that the 
Veteran was seen in the emergency room in March 2003 with 
complaints of a headache.  A history of hypertension was 
documented and it was noted that she was on Norvasc.  A July 2003 
record from the Veteran's private physician indicates that the 
Veteran was going on active military duty and needed a 90 day 
prescription for blood pressure medications faxed.  

The foregoing constitutes clear and unmistakable evidence that 
hypertension preexisted the Veteran's period of active service 
that began in 2003.  As noted above, however, the Board can 
conclude that the presumption has been rebutted only if there is 
also clear and unmistakable evidence that the condition was not 
aggravated by service.  Here, the Board finds no such evidence.  

In making this determination, the Board observes that service 
treatment records show frequently elevated blood pressure 
readings and difficulties controlling hypertension.  For example, 
on November 1, 2004, the Veteran's blood pressure was 165/104.  
Medication was changed to Lisinopril.  A note dated November 11, 
2004, indicates that blood pressure was still too high and 
Lisinopril was increased.  Note dated December 8, 2004 indicates 
that Inderal was discontinued and Norvasc was prescribed.  In 
February 2005, it was noted that blood pressure control was 
acceptable as gauged by home readings.  However, in October 2005, 
it was noted that hypertension was minimally controlled with 
Norvasc.  HCTZ was added and the physician was considering 
increasing Norvasc at the next visit.  In November 2005, Norvasc 
was increased to 10 mg a day in an attempt to control blood 
pressure.  At that time, the Veteran was placed on a temporary 
profile for high blood pressure.  A clinical record dated in 
January 2006 indicates that the Veteran's medications were 
altered at her last visit.  Norvasc was lowered to 5 mg a day and 
Altace was added.  

Additionally, various lay statements from individuals serving 
with the Veteran during deployment indicate that she went to sick 
call on multiple occasions for her blood pressure and that she 
was forced to rest or be excused from work and others had to 
fulfill her duties.  

In light of the evidence of increased symptomatology during 
service, such as the need for frequent treatment and medication 
adjustments, the Board cannot conclude that the evidence 
"clearly and unmistakably" (i.e., undebatably) refutes a 
finding of aggravation.  Thus, the presumption of soundness is 
not rebutted. 

Accordingly, and because the Veteran was treated for hypertension 
during active service and continues to have hypertension, the 
claim of service connection is granted, based on in-service 
treatment.  

Right arm injury

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for a right arm injury.  She reported that the 
injury had its onset in July 2003.  In November 2007, the RO 
denied the claim, finding that there was no evidence that this 
condition began in or was caused by her service.  It was noted 
that service records were silent for any complaints, treatment or 
diagnosis of any right arm condition in service.  The Veteran 
disagreed with this decision and subsequently perfected this 
appeal.  

In her January 2008 notice of disagreement, the Veteran reported 
that her right arm injury occurred on active duty due to her M16 
butting against her shoulder.  He reported sharp pain in the 
right shoulder to the tips of her fingers.  At the March 2010 
hearing, she testified that her right arm injury was due to 
weapons qualifications, physical fitness training, and lifting 
100 pound bags of mail.  She reported that she was diagnosed with 
a rotator cuff tear in 2004.  In a corresponding statement, she 
reported that her shoulder injury was described as a right arm 
injury and that her military service caused this injury and 
aggravated and worsened the injury, ultimately causing a torn 
rotator cuff.  

Service records do not show treatment for a right arm injury or 
right upper extremity disability.  

VA primary care note dated in January 2007 indicates the Veteran 
was seen with a chief complaint of right arm pain.  She reported 
a two-month history of right arm pain located in the right 
shoulder with radiation down the arm to the fingertips.  She 
denied any trauma.  Assessment was right arm pain, bony vs. 
ligamentous injury.  X-rays of the right shoulder showed no bony 
abnormality.  

The Veteran underwent a VA examination in October 2007.  The 
examiner noted that the Veteran was there for evaluation of 
bilateral shoulder condition, most likely secondary to rotator 
cuff injury.  An MRI showed pan labral tear and AC joint 
degeneration in the right shoulder.  

VA records show the Veteran presented in December 2007 with 
complaints of pain in the right upper extremity.  At that time, 
she reported spontaneous onset of pain about one year ago.  
Impression was right upper extremity pain, non-focal; consider 
reflex sympathetic dystrophy.  

The Veteran underwent a private neurological evaluation for right 
arm pain in January 2008.  At that time, she reported pain in her 
right arm for about two years.  Impression included right 
shoulder and arm pain.

In March 2008, the Veteran underwent a right shoulder MRI for 
chronic severe upper extremity pain.  The impression was atrophy 
of the supraspinatus and infraspinatus muscles with early 
degenerative arthritis of the glenohumeral joint.  There was 
degeneration of the cartilaginous labrum with fragmentation and 
small perilabral cysts, as well as atrophy with probable 
tendinosis of the subscapularis muscle.  

The Veteran underwent a pain clinic consult in June 2008.  It was 
noted that she had chronic right shoulder pain from rotator cuff 
tear complicated with reflex sympathetic dystrophy of the right 
upper extremity, now worse because of right wrist fracture in 
February 2008.  The assessment included chronic intractable pain 
of right upper extremity and reflex sympathetic dystrophy right 
upper extremity.  

An orthopedic consult dated in July 2008 notes the Veteran's 
complaints of right shoulder pain since December 2007 that 
radiates down the arm into the hand.  She denied any trauma to 
the shoulder except for firing her weapon in the military.  
Assessment was right shoulder pain.

On review, evidence of record shows a current right arm/upper 
extremity disability.  Service connection, however, requires that 
such disability be related to active military service or events 
therein.  As discussed, there is no evidence of right arm injury 
or chronic upper extremity disability during any period of active 
service.  

The Board acknowledges the Veteran's contentions that she injured 
her arm during military service.  The Veteran is competent to 
report an in-service right arm injury and continuing symptoms of 
right arm pain.  See Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002) (appellant competent to testify regarding symptoms 
capable of lay observation).  Notwithstanding, the Board does not 
find the Veteran's reports supported by the overall evidence of 
record.  In making this determination, it is observed that the 
Veteran was not seen for right arm pain until approximately 
January 2007, and at that time, reported a two-month history of 
right arm pain without trauma.  This weighs against a finding of 
in-service onset.  Moreover, in numerous in-service reports of 
medical history, the Veteran failed to raise any complaints of 
right arm pain, further weighing against his current contentions 
of continuous symptoms.

In summary, evidence of record does not show that the Veteran has 
a current right arm disability that is related to active military 
service or events therein.  Furthermore, there is no evidence of 
right arm/upper extremity arthritis manifested to a compensable 
degree within one year following discharge from service.  
Therefore, the preponderance of the evidence is against the claim 
and the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102.  

Low back disability

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for lower back pain.  She reported that such 
pain began in July 2003.  In November 2007, the RO denied the 
claim, finding no currently diagnosed back condition.  The 
Veteran disagreed with this decision and subsequently perfected 
this appeal.  

At his hearing, the Veteran testified that, to her recollection, 
she first experienced back pain in 2003 while performing physical 
fitness exercises.  She reported that after discharge she went to 
VA.  She further testified that she had worse problems and wore a 
back brace during her last tour of duty.  

An active duty service record dated in October 2003 indicates 
complaints of low back pain radiating down the right leg for 11/2 
days.  The assessment was low back pain and right foot pain.  The 
Veteran reported back pain on post-deployment questionnaires 
completed in September 2005, October 2005, and June 2006.  

On VA examination in October 2007, the Veteran reported a history 
of low back pain since 2000.  Objectively, findings were normal, 
as was an MRI.  

VA x-rays of the lumbosacral spine taken in June 2008 showed no 
significant degenerative change or acute abnormality.  An MRI of 
the lumbar spine taken in December 2008 was normal.  

In January 2009, the Veteran was seen for a VA physical therapy 
consult.  She reported the insidious onset of low back pain in 
2003 without relief since that time.  On examination, range of 
motion was reduced.  Subsequent note indicates a diagnosis of 
lumbago, which is low back pain.  The Veteran was issued a firm 
density lumbar roll.

As detailed above, the evidence of record shows complaints of low 
back pain during active duty in 2003 and the Veteran has reported 
symptoms continuing to date.  The Board acknowledges that the 
Veteran is competent to report symptoms of low back pain.  See 
Charles.  However, the evidence of record does not show a 
currently diagnosed low back disability.  As discussed above, 
both MRI and x-ray testing of the lumbar spine was normal.  The 
Board acknowledges the assessment of lumbago, but notes that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, service 
connection is not warranted.  

Having determined that there is no evidence of currently 
diagnosed lumbar spine disability and observing that joint pain 
may be a manifestation of undiagnosed illness, the Board has 
considered whether 38 C.F.R. § 3.317 is for application.  The 
Veteran has not claimed disability related to undiagnosed illness 
and has clearly dated the onset of her low back pain to her 
period of active duty beginning in 2003, which is prior to her 
service in Kuwait.  Thus, there is affirmative evidence that an 
undiagnosed illness manifested by back pain was not incurred 
during active military service in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(c).  

For the above reasons, the preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102.  

Tinnitus (claimed as right ear injury)

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for a right "ears" injury.  In November 
2007, the RO denied the claim, finding that there was no evidence 
that a right ear injury began in or was caused by service.  The 
Veteran disagreed with this decision and subsequently perfected 
this appeal.  

In her January 2008 notice of disagreement, the Veteran reported 
that she has constant ringing in her ear and lots of pain.  She 
noted that there are times when she has to wear cotton in her 
ears or put pressure on her ears to stop the constant ringing.  
At the March 2010 hearing, the Veteran testified that she was 
exposed to various loud noises during service.  The Veteran 
agreed that "ringing in the ears" was an accurate description 
of what her symptoms were.  She indicated that it was in both 
ears and denied any drainage.  She testified that she had ringing 
in her ears when she was in Kuwait.  

The Board observes that the claim was certified on appeal as 
entitlement to service connection for a right ear injury.  On 
review and considering the Veteran's statements and testimony, it 
appears that she is seeking entitlement to service connection for 
tinnitus (ringing in the ears), bilaterally.  As such, the Board 
has recharacterized the issue as stated above.  In light of the 
favorable decision to grant service connection and the absence of 
any additional right ear injury claimed, the Veteran is not 
prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Post-deployment questionnaires dated in September 2005, October 
2005, and June 2006 document complaints of ringing in the ears 
during deployment and at that time.    

VA records show that the Veteran called primary care in February 
2009 and reported that she had ringing in her ears for many 
years, and she thought it might be worsening.  The Veteran 
underwent an audiology consult in March 2009.  She reported 
bilateral tinnitus in both ears for years, but that it was 
periodic.  She stated that in the last month, the tinnitus had 
become constant.  She reported a history of military noise 
exposure during service from 1981 to 2006, and denied 
occupational or recreational noise exposure.  

In sum, the Veteran reported ringing in her ears during active 
military service and continuing to date.  The Board acknowledges 
that the record does not show a confirmed diagnosis of tinnitus 
related to active military service.  Tinnitus, however, is a 
disability that lends itself to lay observation.  See Charles.  
Additionally, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Considering the evidence of record and resolving any reasonable 
doubt in the Veteran's favor, service connection for tinnitus is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

Carpal tunnel syndrome

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for carpal tunnel syndrome.  In November 2007, 
the RO denied the claim, noting an absence of a currently 
diagnosed condition.  The Veteran disagreed with this decision 
and subsequently perfected this appeal.  

In her January 2008 notice of disagreement, the Veteran reported 
that her carpal tunnel started in the military when her finger 
was broken and she subsequently did administrative clerical work.  
At the hearing, she testified that she was the acting first 
sergeant in a postal unit and did considerable lifting and 
typing.  She testified that she had not been diagnosed with 
carpal tunnel syndrome, but the treatment providers did not know 
exactly what it was.  She noticed pain in 2003 or 2004.  

Service treatment records do not show treatment for, 
manifestations of, or a diagnosis of carpal tunnel syndrome.  

On VA examination in October 2007, the Veteran reported a history 
of pain getting worse since 2003.  She described pain in her 
wrist radiating down her arm.  The examiner noted that there were 
no physical findings suggestive of carpal tunnel syndrome.  The 
EMG was normal and physical examination was within normal limits.  

VA records show that the Veteran underwent additional nerve 
conduction studies in September 2009 to rule out carpal tunnel 
syndrome.  At that time, she reported pain and stiffness in the 
fingers and thumb of her left hand and noted that the pain 
radiates up her forearm.  The impressions were normal nerve 
conduction study of the left upper limb, and no evidence of 
carpal tunnel syndrome. Although not clinically suspected, the 
study did not rule out cervical radiculopathy.

On review, the record does not show a confirmed diagnosis of 
carpal tunnel syndrome.  Thus, service connection for carpal 
tunnel syndrome is not warranted.  See Brammer.  

The Board acknowledges Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), in which the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well. Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau are for 
application. Accordingly, the lay statements do not here serve to 
establish any diagnosis and, as stated above, the claim must be 
denied. 

As noted, the Appellant is a Persian Gulf veteran.  Having 
determined that there is no evidence of currently diagnosed 
carpal tunnel syndrome and observing that neurologic signs and 
symptoms and joint pain may be manifestations of undiagnosed 
illness, the Board has considered whether 38 C.F.R. § 3.317 is 
for application.  The Veteran has not claimed disability related 
to undiagnosed illness and has clearly dated the onset of claimed 
carpal tunnel syndrome prior to her service in Kuwait.  Thus, 
there is affirmative evidence that an undiagnosed illness 
manifested by neurologic signs or symptoms in the wrists was not 
incurred during active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(c).  

Regarding joint pain, the Board observes that the Veteran is 
already service-connected for residuals of a left wrist fracture.  
She suffered a right wrist fracture in 2008, after discharge from 
active duty, with a subsequent diagnosis of reflex sympathetic 
dystrophy.   

Bilateral leg syndrome

In March 2007, the Veteran submitted a claim of entitlement to 
service connection for bilateral leg syndrome.  She reported on 
onset of disability in July 2003.  In November 2007, the RO 
denied the claim, finding that she was treated only once during 
service and that post-service VA examination findings were 
normal.  The Veteran disagreed with this decision and 
subsequently perfected this appeal.  

In her January 2008 notice of disagreement, the Veteran stated 
that the bilateral leg injury occurred in the military.  She 
indicated that lying out in the field daily, weapons exercises, 
and the cold damp weather all contributed to the problem.  At her 
hearing, she testified that she first experienced problems around 
2003 and was lying in bed with constant sharp burning pains in 
her legs.  She added that she continued to experience problems 
during her next tour.  She indicated that the doctors were still 
not sure of the diagnosis.  

A review of service treatment records for the Veteran's initial 
two periods of active duty does not show any chronic disability 
of the lower extremities.

Private medical records dated in October and December 2001 
indicate diagnoses of reflex sympathetic dystrophy lower 
extremity and complex regional pain syndrome, left lower 
extremity, respectively.  These diagnoses appear related to a 
September 2001 left ankle fracture.  

In November 2003, the Veteran was seen with complaints of 
shooting pain from the right hip to the right foot, of 2 days' 
duration.  She had been seen in October for the same pain.   The 
assessment was right leg pain of unclear etiology.  Sciatic pain 
and possible piriformis inflammation was noted.  Physical therapy 
record dated the same day indicates the Veteran was seen with 
complaints of right lower extremity pain.  The assessment was 
piriformis syndrome right lower extremity.  A treatment report 
dated approximately one week later indicates that the Veteran was 
taking ibuprofen for leg pain.  

On VA examination in October 2007, the Veteran reported soreness 
in her thigh.  She also had difficulty laying on it for a long 
period.  This problem had been ongoing since 2003.  She described 
the pain as severe.  Physical examination was within normal 
limits.  There was no swelling and no distended veins.  Motor 
strength was 5/5.  The examiner indicated that the examination 
was within normal limits and that there were no abnormal 
findings.  

The Board acknowledges the Veteran's in-service complaints and 
treatment related to reported leg pain.  The evidence of record, 
however, does not show a currently diagnosed disability of the 
bilateral legs that is related to her in-service complaints.  
Moreover, the criteria for the Veteran's statements to satisfy 
the requirement of a diagnosis per Jandreau have not here been 
met.  

The Board acknowledges the Veteran's testimony that the doctors 
are not sure what the diagnosis is and has considered whether the 
undiagnosed illness provisions are for application.  Again, the 
Veteran has not claimed disability related to undiagnosed illness 
and has clearly dated the onset of her bilateral leg pain to her 
service beginning in July 2003, which is prior to her service in 
Kuwait.  Thus, there is affirmative evidence that an undiagnosed 
illness manifested by pain or neurologic signs and symptoms 
related to the bilateral legs was not incurred during active 
military service in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  
 
The preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not for application.  38 C.F.R. 
§ 3.102.  


ORDER

Entitlement to service connection for hypertension is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.
  
Entitlement to service connection for right arm injury is denied.

Entitlement to service connection for a low back disability is 
denied.  

Entitlement to service connection for tinnitus, claimed as a 
right ear injury, is granted, subject to governing criteria 
applicable to the payment of monetary benefits.
 
Entitlement to service connection for carpal tunnel syndrome is 
denied.

Entitlement to service connection for bilateral leg syndrome is 
denied.  


REMAND

With respect to the remaining issues on appeal, the Board has 
determined that additional development is required.  

Regarding the claims of entitlement to increased rating for 
residuals of a left ring finger fracture and residuals of a left 
wrist fracture, the Veteran most recently underwent a VA 
examination in October 2007.  At the March 2010 hearing, she 
reported constant sharp pain in her left wrist and described 
various limitations, such as difficulty turning a knob, opening 
doors, washing dishes, and washing and combing her hair.  
Regarding her left ring finger, she testified that the pain is a 
10/10 and that she is unable to use her finger at all.  She 
indicated that it was basically in a fixed position.  

Considering the Veteran's testimony regarding increased 
symptomatology and functional impairment, as well as the length 
of time since VA examination, the Board finds that additional 
examination is necessary.  See 38 C.F.R. § 3.327 (2009); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (where the evidence of record 
does not reflect the current state of the Veteran's disability, a 
VA examination must be conducted).

With respect to the claim of service connection for migraine 
headaches, the Veteran has reported that migraines began on 
active duty and still persist.  At the March 2010 hearing, the 
Veteran testified that she had constant migraines beginning in 
approximately 2003.  

On review, there is no evidence of chronic migraines during the 
Veteran's first two periods of active duty.  An examination 
noting migraines at the time of entry onto active duty in July 
2003 and October 2004 is not of record and therefore, the 
presumption of soundness applies.  38 C.F.R. § 3.304. 

In reviewing the claims file, private medical records clearly and 
unmistakably show that migraine headaches existed prior to the 
Veteran's third and fourth periods of active duty.  Specifically, 
a record dated in October 2001 indicates that she was on 
Propanolol every day and Midrin as needed for migraine headaches.  
Another record dated in April 2003 indicates the Veteran had 
frequent migraines and had already tried Maxalt and Imitrex.  
Therefore, the relevant inquiry is 
whether there is clear and unmistakable evidence that migraine 
headaches were not aggravated during active military service.  In 
this regard, a lack of aggravation may be shown by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 
1153 (West 2002).  

Active duty records beginning in July 2003 show continued 
treatment for migraine headaches.  On post-deployment 
questionnaire dated in September 2005, the Veteran reported 
increased migraines.  However, the medical opinions of record do 
not adequately address the aggravation question.  Indeed, a 
January 2008 statement from a VA neurologist clearly contains 
misstatements of fact with respect to the Veteran's history of 
medication use.  Therefore, an additional medical opinion is 
needed to determine whether the presumption of soundness has been 
rebutted.  38 C.F.R. § 3.159(c)(4).   

Turning to the left ankle claim, there is no evidence of chronic 
left ankle disability during the Veteran's first two periods of 
active duty.  Examinations noting a chronic left ankle disability 
at the time of entry on to active duty in July 2003 and October 
2004 are not of record and therefore, the presumption of 
soundness applies.  38 C.F.R. § 3.304. 

A March 2002 private medical statement indicates that the Veteran 
injured her left ankle in September 2001.  She had an ankle 
sprain with avulsion fractures off the fibula.  She subsequently 
developed reflex sympathetic dystrophy or more appropriately 
called a complex regional pain syndrome.  She was treated and 
responded quite nicely.  She was, however, left with decreased 
strength and lack of flexibility in her foot and ankle.  The 
physician did not believe that she would be able to perform the 
running part of her physical training.  

In July 2002, the Veteran was given a permanent profile (no 
running or prolonged walking) due to left ankle pain.  

On February 15, 2005, the Veteran was seen for pain in the left 
ankle.  She reported that she twisted her ankle at work on the 
13th and her ankle was tingling and painful.  Objectively, there 
was no swelling and the left ankle was mildly tender over the 
medial malleolus.  There was good range of motion without pain.  
She was given a temporary profile to wear sneakers until ankle 
pain decreased to allow her to wear boots again.  On February 23, 
2005, the Veteran was seen again with complaints of left ankle 
pain.  It was noted that she had a history of a prior left ankle 
sprain in 2001 with difficulty recovering, including reflex 
sympathetic dystrophy.  This improved after 1 year and she 
returned to full work duty.  She recently reinjured her left 
ankle, but there was no significant improvement over the last 
week.  Assessment was status post left ankle sprain.  In March 
2005, she was given a temporary profile for a severe sprained 
ankle.  It was noted that she already had a permanent profile for 
running.  

The Veteran underwent a VA examination in October 2007.  The 
examiner noted that physical examination of the left ankle was 
within normal limits and there was no anatomic finding indicating 
an injury.  X-ray showed posttraumatic changes at the collateral 
ligament insertion; no acute osseous abnormality was seen.  This 
could be signs and symptoms of reflex sympathetic dystrophy since 
no other finding was discovered to explain her symptoms.  The 
examiner further stated:

The veteran's findings (are) likely related 
to her in-service injury.  There was no 
finding to suggest arthritis, cannot 
comment on the progression as to whether 
her military service had affected her ankle 
condition without resorting to mere 
speculation since x-ray findings was 
benign.  

Evidence of record indicates the Veteran suffered a left ankle 
injury in 2001 with resulting reflex sympathetic 
dystrophy/complex regional pain syndrome.  Notwithstanding, 
evidence also suggests that she improved following this injury 
and thus, it is unclear whether a chronic left ankle disability 
preexisted her periods of service beginning in July 2003 and 
October 2004.  The medical opinion of record does not adequately 
address the information needed to determine whether the 
presumption of soundness has been rebutted and the Board finds 
that additional examination is needed.  38 C.F.R. § 3.159(c)(4).  

Finally, regarding the claim of service connection for a bridge 
of the left bottom tooth, the Board notes that a claim for 
service connection is also considered to be a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  In the November 2007 rating decision on appeal, the RO 
advised the Veteran that if she wished to claim dental treatment, 
she should apply at a VA medical facility.  On review, it is 
unclear whether the Veteran applied for VA treatment following 
discharge from her last period of active service and if so, what 
the outcome of the claim was.  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla. 
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  Otherwise, 
a veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  38 C.F.R. §§ 3.381, 
17.161 (2009).

In her January 2008 notice of disagreement, the Veteran reported 
that she was having pain in her tooth ever since she got the 
bridge.  She reported that a root canal became infected and they 
had to pull her tooth out and replace it with a bridge.  She 
indicated she was having constant aching pain that was worsening.  
At her hearing, the Veteran testified that the root canal 2004 
had been performed at the VA facility in Columbus.  She denied 
any dental trauma.  In a corresponding statement, she reported 
that the tooth was pulled in Kuwait.  She indicated that her gums 
bleed and she has swelling of the lower jaw, which she thinks is 
related to the bridge.  

VA dental records dated in June 2004 indicate that the Veteran 
was seen as a category 10-Class II.  (Thus, it appears that the 
Veteran received VA dental treatment following discharge from her 
third period of active service).  The Veteran was complaining 
that the tooth associated with the root canal hurt.  X-rays 
revealed slight overfill of the root canal tooth #19.  It was 
noted that they could attempt to redo the root canal or extract.  
They were supposed to finalize the treatment plan after perio 
depths were taken.  It is unclear whether further VA dental 
treatment was accomplished and thus additional VA dental records, 
if any, should be obtained.  38 C.F.R. § 3.159(c)(2).

A Memorandum for Command dated in August 2004 indicates the 
Veteran underwent an annual dental examination and was eligible 
for duty.  

A June 2006 statement from Major J. H. indicates that the Veteran 
was treated at a Kuwaiti dental clinic to obtain a bridge for the 
lower tooth in the summer to early fall of 2005.  He reported 
that they had to appeal to the ASG-Kuwait Command Sergeant Major 
so that he could authorize the treatment at the dental clinic.  
The dental staff had apparently refused to treat the Veteran for 
her missing tooth.  

On review, it is unclear exactly when, where, and under what 
circumstances the root canal and subsequent extraction were 
performed.  Further, the claims file does not contain records 
regarding the reported appeal and dental treatment in Kuwait.  
Additional relevant records should thus be requested.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to evaluate 
the service-connected residuals of left 
wrist fracture and the  residuals of left 
ring finger fracture.  The claims folder 
and a copy of this REMAND are to be made 
available for the examiner to review.  In 
accordance with the latest AMIE worksheets 
for rating disabilities of the fingers and 
wrist, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of left ring finger 
and left wrist disability.  A complete 
rationale for any opinions expressed must 
be provided.  

2.	The RO/AMC should schedule the Veteran for 
a VA neurological examination to assess 
the nature and etiology of her migraine 
headaches.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  

The examiner is advised that clear and 
unmistakable evidence shows that migraine 
headaches preexisted the Veteran's periods 
of active duty beginning in July 2003 and 
October 2004.  The examiner is requested 
to opine whether there is clear and 
unmistakable evidence to show that 
migraine headaches were not aggravated 
during her periods of active duty from 
July 2003 to March 2004 and from October 
2004 to February 2006.  The term 
"aggravation" means an increase in 
disability during active service beyond 
the natural progress of the preexisting 
condition.  The examiner is requested to 
provide a complete rationale for any 
opinion offered. 

3.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to assess the 
nature and etiology of her left ankle 
disability.  The claims folder and a copy 
of this REMAND are to be made available 
for the examiner to review.  

	The examiner is requested to opine whether 
clear and unmistakable evidence shows that 
a chronic left ankle disability preexisted 
the Veteran's periods of active duty 
beginning in July 2003 and October 2004.  

If the examiner determines that a chronic 
left ankle disability did not preexist, 
he/she is requested to opine whether any 
current left ankle disability is at least 
as likely as not related to the February 
2005 in-service left ankle injury.  In 
making this determination, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner determines that a chronic 
left ankle disability did preexist, 
he/she is requested to opine as to whether 
there is clear and unmistakable evidence 
that any chronic left ankle disability was 
not  aggravated during the Veteran's 
periods of active duty from July 2003 to 
March 2004 and from October 2004 to 
February 2006.  The term aggravation means 
an increase in disability during active 
service beyond the natural progress of the 
preexisting condition.  The examiner is 
requested to provide a complete rationale 
for any opinion offered.

4.	After the development requested has been 
completed, the AMC/RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the AMC/RO 
must implement corrective procedures at 
once.  

5.	The RO/AMC should request all VA dental 
records for the period from June 2004 to 
the present.  All records obtained or 
responses received should be associated 
with the claims file.  

6.	The RO/AMC should contact the Veteran and 
ask her to provide additional information 
regarding the dates of treatment for the 
root canal, tooth extraction, and 
replacement with bridge.  The dental 
facilities providing the treatment should 
be identified.  She should also be asked 
to indicate whether she ever applied for 
VA dental treatment following discharge 
from her last period of service and if so, 
when?

7.	The RO/AMC should request any medical 
records (VA or service treatment records) 
pertaining to the reported root canal, 
extraction, and replacement with a bridge.  
This should include any records relating 
to the appeal to the ASG-Kuwait Command 
Sergeant Major for authorization of dental 
treatment.  Any negative search should be 
noted in the record and communicated to 
the Veteran. 

8.	Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
following issues: (a) entitlement to an 
initial compensable evaluation for 
residuals of a left ring finger fracture; 
(b) entitlement to a compensable 
evaluation for residuals of a left wrist 
fracture, chronic sprain; (c) entitlement 
to service connection for migraine 
headaches; (d) entitlement to service 
connection for a left ankle disability; 
and (e) entitlement to service connection 
for a left bottom tooth (for VA outpatient 
dental treatment and for compensation 
purposes).  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


